EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Myron Greenspan on 9/7/21.

The application has been amended as follows: 

Claim 3:
Line 1: “The rolling door” has been replaced with --The rolling door slat--

Claim 4:
Line 1: “The rolling door” has been replaced with --The rolling door slat--

Claim 12:
Line 19: “of substantially uniform thickness confirming to the shape of and receivable” has been replaced with --of plastic having a substantially uniform thickness conforming to the shape of and receivable only--

Claim 14:
Line 1: “said” has been replaced with --each--

Claim 29:
Line 19: “between interlocked” has been replaced with --between the interlocked--
Line 22: “other.” has been replaced with --other, wherein the insulating tape is substantially coextensive with the coextensive distal edges of the arcuate segments.--

Claim 30:
Line 1: “a slat” has been replaced with --a longitudinal slat--
Line 12: “enable a second” has been replaced with --enable the second--
Line 19: “surfaces prior” has been replaced with --surfaces such that the thermally insulating tape is retained by the respective interior surface prior--
Line 22: “between interlocked” has been replaced with --between the interlocked--
Line 24: “second interlocked shells” has been replaced with --second shells--




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or fairly teach the combination of elements of the claimed invention. Specifically, the prior art does not disclose a rolling door slat or a method of forming a slat; said slat comprising first and second substantially identical elongate shells configured to interlock with each other, each shell having first and second arcuate segments, a thermally insulating sheet or tape of substantially uniform thickness being received between interior surfaces of the arcuate segments to separate the first and second arcuate segments and establish a thermal break between the first and second shells; wherein the thermally insulating sheet is formed from plastic and receivable only between the interior surfaces, or wherein the insulating tape is coextensive with coextensive distal edges of the arcuate segments, or wherein the tape is configured to be retained by one of the interior surfaces prior to interlocking the shells, in combination with the other structure or steps recited in the claims. At least Cahill (US 1352659) discloses a rolling door slat comprising first and second shells having first and second arcuate segments, but Cahill fails to disclose a thermally insulting tape or sheet between the arcuate segments. At least Passoni (US 1910047) discloses a slat having an insulating tape between respective arcuate segments, but Passoni does not disclose that the tape is formed from plastic, that the tape is coextensive with distal edges of the arcuate segments, or that the tape is configured to be retained by one of the interior surfaces of the slats. .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/CATHERINE A KELLY/Primary Examiner, Art Unit 3619